Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 03 Aug 2021, in which claims 1-3, 5, and 22 are amended to change the scope and breadth of the claims, claims 6-10, 12, 25, 29, and 31-32 are canceled, and new claims 33-53 are added.

This application is a domestic application, filed 18 Jul 2019; and claims benefit as a CON of 15/525856, which is a 371 of PCT/US2015/060486, filed 12 Nov 2015, issued as PAT 10,413,533, which claims benefit of provisional application 62/078280, filed 11 Nov 2014.

Claims 1-3, 5, 22, and 33-53 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 03 Aug 2021, with respect that claims 1-3, 5-10, 12, 22, 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been fully 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 03 Aug 2021, with respect that claims 1-3, 5-10, 12, 22, 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as not being enabling for the full scope of the claim has been fully considered and is persuasive, as claims 6-10, 12, 25, and 29 are canceled, and the amended claims do not recite the scope of a method for enhancing tumor response to chemotherapy in a subject having a solid tumor comprising administering an AAA to the subject under conditions that result in the tumor having an increased susceptibility to at least one chemotherapeutic agent that is capable of activating ASMase/ceramide signaling pathway; and administering said chemotherapeutic agent to the subject at a time point at which the tumor has increased susceptibility to the at least one chemotherapeutic agent; thereby enhancing the effect of the at least one chemotherapeutic agent against the tumor.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 03 Aug 2021, with respect that claims 1-3, 5-10, 12, 22, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siu et al. (Clin. Cancer Res., 2006, 12(1), p144-151, of record) has been fully considered and is persuasive, as claims 6-10, 12, 25, and 29 are canceled, and the amended claims recite the method drawn to administering a chemotherapeutic agent selected from the 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 03 Aug 2021, with respect that claims 1-3, 4-10, 12, 22, 25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,413,533 (reference patent) has been fully considered and is persuasive, as claims 6-10, 12, 25, and 29 are canceled, and the amended claims recite the method drawn to administering a chemotherapeutic agent selected from the group consisting of taxanes, alkylating agents, topoisomerase inhibitors, antimetabolites, and any combination thereof to a tumor endothelial cell having a de-repressed ASMase wherein administration of the chemotherapeutic agent results in greater level of apoptosis of the tumor endothelial cell compared to a control tumor endothelial cell in which the ASMase is not de-repressed, and claims 1-10 of the reference patent do not provide guidance for selecting the treatment of a tumor endothelial cell having a de-repressed ASMase. Therefore the claims of the reference patent do not teach or fairly suggest all limitations of the instant invention as claimed.
withdrawn. 

The closest prior art to the amended claims is deemed to be Van der Veldt et al. (Cancer Cell, 2012, 21, p82-91, cited in PTO-892).
Van der Veldt et al. teaches current strategies combining anti-angiogenic drugs with chemotherapy provide clinical benefit in cancer patients. It is assumed that anti-angiogenic drugs, such as bevacizumab, transiently normalize abnormal tumor vasculature and contribute to improved delivery of subsequent chemotherapy. In NSCLC, bevacizumab reduced both perfusion and net influx rate of [11C]docetaxel within 5 hr. These effects persisted after 4 days. The clinical relevance of these findings is notable, as there was no evidence for a substantial improvement in drug delivery to tumors. These findings highlight the importance of drug scheduling and advocate further studies to optimize scheduling of anti-angiogenic drugs. (page 82, abstract) Van der Veldt et al. teaches in human tumors, bevacizumab induced a rapid decrease in perfusion and [11C]docetaxel uptake. It is conceivable that other inhibitors of the VEGF signaling pathways may produce similar effects. Therefore, administration of anti-angiogenic drugs can be considered after administration of the other anticancer agents, as the immediate decrease in tumor perfusion should decrease clearance of drugs from tumors. The results of the present study may explain why several clinical trials have failed to show the additional value of antiangiogenic drugs in specific populations of cancer patients. Clearly, more clinical studies are needed to assess whether administration schedules affect response and outcome of combination strategies. (page 87, left column, paragraphs 2-3) Van der Veldt et al. teaches the results of this human 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Van der Veldt et al. to arrive at the instant invention as claimed with a reasonable expectation of success. Van der Veldt et al. teaches more clinical studies are needed to assess whether administration schedules affect response and outcome of combination strategies and suggests the pertinent field of art is unpredictable, therefore one of ordinary would not have had a reasonable expectation of success to select the aspects of the method such as administration schedules so as to arrive at the instant invention as claimed. Therefore the closest prior art does not teach or fairly suggest the instant invention as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 22, and 33-53 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623